Case 2:07-cv-03239-TJH-RNB Document 547 Filed 03/09/20 Page 1 of 4 Page ID #:10482
 Case 2:07-cv-03239-TJH-RNB Document 547 Filed 03/09/20 Page 2 of 4 Page ID #:10483



 1   Are or were detained for longer than six months pursuant to one of the general
 2   immigration detention statutes pending completion of removal proceedings, including
 3   judicial review; (2) Are not and have not been detained pursuant to a national security
 4   detention statute; and (3) Have not been afforded a hearing to determine whether their
 5   detention is justified.”
 6         Petitioners, then, sought a preliminary injunction, which this Court granted, and
 7   the Ninth Circuit affirmed. See Rodriguez v. Robbins, 715 F.3d 1127 (9th Cir. 2013)
 8   [“Rodriguez II”]. Petitioners, then, moved for summary judgment and sought a
 9   permanent injunction, which this Court granted, and the Ninth Circuit affirmed in part
10   and reversed in part. See Rodriguez v. Robbins, 804 F.3d 1060 (9th Cir. 2015)
11   [“Rodriguez III”]. The Ninth Circuit held that summary judgment and a permanent
12   injunction were warranted as to three of Petitioner’s statutory claims and subclasses,
13   but reversed as to Petitioners’ 8 U.S.C. § 1231(a) claim and subclass. See Rodriguez
14   III, 804 F.3d at 1090. The Ninth Circuit reasoned that the class was certified only as
15   to those individuals who were detained while waiting for a determination as to their
16   potential removability, whereas § 1231(a) dealt with those whom the Government had
17   already deemed removable and were merely waiting to be removed. Rodriguez III, 804
18   F.3d at 1085-1086. The Government sought a writ of certiorari, which was granted.
19         The Supreme Court reversed Rodriguez III and remanded this case to the Ninth
20   Circuit to consider whether the class may continue based on Petitioners’ constitutional
21   claims. See Jennings v. Rodriguez, 138 S. Ct. 830 (2018). Notably, the issue of
22   whether Petitioners’ § 1231(a) claim and subclass were properly rejected by the Ninth
23   Circuit was not appealed by Rodriguez and, therefore, never before the Supreme Court.
24   The Ninth Circuit remanded the action to this Court for further proceedings, and left
25   this Court’s permanent injunction in place “[ending the consideration of vital
26   constitutional issues.”
27         On July 11, 2019, Petitioners filed a Fourth Amended Complaint [“FAC”]
28   which, inter alia: (1) Added a new petitioner, Alex Cacho Castillo, who was detained

                                                              Amended Order – Page 2 of 4
 Case 2:07-cv-03239-TJH-RNB Document 547 Filed 03/09/20 Page 3 of 4 Page ID #:10484



 1   at the beginning of 2019, and released by May, 2019; (2) Reasserted a claim under §
 2   1231(a); and (3) Added an Eighth Amendment claim.
 3         Respondents, now, move to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6).
 4         The party seeking federal jurisdiction bears the burden of establishing that
 5   jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986). A complaint
 6   will be dismissed under Fed. R. Civ. P. 12(b)(1) if, inter alia, there is no case or
 7   controversy. See Baker v. Carr, 369 U.S. 186, 198 (1962).
 8         While a complaint need not include detailed factual allegations for each element
 9   of each claim, it must contain enough facts to state a claim for relief that is plausible
10   on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). The Court
11   must accept all allegations in a complaint as true and draw all reasonable inferences
12   from those allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff
13   cannot simply restate the elements of her claim, but, rather, must allege enough facts
14   to allow the Court to draw a reasonable inference that a defendant is liable for the
15   misconduct alleged. See Iqbal, 556 U.S. at 678.
16         Respondents argued that because Cacho Castillo was detained for less than 6
17   months, he cannot serve as a named petitioner or be a member of this class.
18   Respondents are correct. Given the class definition, Cacho Castillo was, indeed,
19   misjoined. See Fed. R. Civ. P. 20(a)(1). Petitioners argued that because the Board of
20   Immigration Appeals opinion that allowed for Cacho Castillo’s release may have been
21   recently overturned, the Government may, at any time, cause him to be detained,
22   again. According to Petitioners, Cacho Castillo “likely would become” a class member
23   in the near future. The possibility of future injury is too speculative, here, to make
24   Cacho Castillo’s claims ripe for adjudication. See Wolfson v. Brammer, 616 F.3d
25   1045, 1057 (9th Cir. 2010).       Because Cacho Castillo failed to allege a case or
26   controversy ripe for adjudication, he must be dismissed. See Baker, 369 U.S. at 198.
27         Respondents, further, argued that Petitioners’ are barred from reasserting a
28   claim, here, under § 1231(a) in light of Rodriguez III and the Supreme Court’s holding

                                                               Amended Order – Page 3 of 4
Case 2:07-cv-03239-TJH-RNB Document 547 Filed 03/09/20 Page 4 of 4 Page ID #:10485
